Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 09/30/2019 and 10/26/2019 has been entered and considered by the examiner.

Drawings
The drawings filed on 09/30/2019, has been accepted for examination.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (2009/0002678 A1).

Regarding claim 1, Tanaka discloses Laser radar apparatus for three-dimensional detection of objects (figs. 1-36B) anticipates a laser-based measurement device, comprising: 
a motor (50) comprising a hollow shaft cylindrical shaft (342); 
a laser transmitter (10) disposed in the hollow shaft cylindrical shaft (342); and 
an optical device (deflection member 343 and 341; mirrors) disposed at the motor (50)[par. 0065], 
wherein the motor (50) is configured to drive the optical device device (deflection member 343 and 341; mirrors) to rotate, and 
wherein the optical device (deflection member 343 and 341; mirrors) is configured to guide a laser beam transmitted by the laser transmitter out of the hollow shaft cylindrical shaft (342)[pars. 0102-110], or to guide the laser beam reflected by an external environment into the hollow shaft cylindrical shaft (342)[pars. 0119-120].

As to claims 2-16, Tanaka also discloses laser-based measurement device structure (figs. 1-36B) that is implementing limitations such as, wherein the optical device (deflection member 343 and 341; mirrors) comprises at least one of a reflective device configured to reflect the laser beam or a refractive device configured to [pars. 0104, 0107 and 0109](claim 2);  wherein the motor ((50) comprises an external rotor motor or an internal rotor motor [pars. 0165 and 0172] (claim 3); wherein the optical device (deflection member 343 and 341; mirrors) is disposed in the hollow shaft or outside of the hollow shaft  as can be seen in (figs. 5-6)(claim 4); further comprising a laser receiver ((photodiode 20 receiving reflected light L2 from an object to be detected [par. 0056]) (deflection member 343 and 341; mirrors)/ (light-passing portion 4 is sectioned by a light transmission plate 5 made of glass for example [par. 0068])(collecting lens 62)) configured to receive the laser beam guided by the optical device into the hollow shaft (claim 5); further comprising: a converging lens a collecting lens 62 disposed in the hollow shaft cylindrical shaft (342)[pars. 0119-120], the converging lens collecting lens 62  configured to focus the laser beam guided by the optical device into the hollow shaft onto the laser receiver [pars. 0067, 0071](claim 6); implicitly further comprising: a mounting member disposed in the hollow shaft cylindrical shaft (342), the mounting member comprising a first surface and a second surface, wherein the laser transmitter (10) is disposed on the first surface and the laser receiver is disposed on the second surface [pars. 0059](claim 7);(second deflection member 341) a light transmission plate 5 made of glass equivalent to/function as a combiner lens disposed between the optical device and the laser transmitter, the combiner lens being configured to pass the laser beam transmitted by the laser transmitter to the optical device, and to reflect the laser beam guided by the optical device into the hollow shaft to the laser receiver (claim 8);
(deflection member 343 and 341; mirrors) is a first optical device, the laser-based measurement device further comprises a combiner lens and a second optical device, the combiner lens is disposed between the first optical device and the laser transmitter, the combiner lens being configured to pass the laser beam transmitted by the laser transmitter to the first optical device, and to reflect the laser beam guided by the first optical device into the hollow shaft to the second optical device, and the second optical device is configured to reflect the laser beam reflected by the combiner lens to the laser receiver ((photodiode 20 receiving reflected light L2 from an object to be detected [par. 0056]) (deflection member 343 and 341; mirrors)/ (light-passing portion 4 is sectioned by a light transmission plate 5 made of glass for example [par. 0068])(collecting lens 62)) (claim 9); further comprising: an actuator 310 is a driving device, wherein the optical device (deflection member 343 and 341; mirrors) is disposed at the motor, and wherein the driving device is configured to drive the optical device to vibrate (claim 10); intended use wherein the motor is configured to drive the optical device to rotate around a first axis, the driving device is configured to drive the optical device to rotate around a second axis back and forth, to cause the optical device to vibrate [pars. 0106, 0117-118 and 0126] (claim 11); further comprising: a laser receiver ((photodiode 20 receiving reflected light L2 from an object to be detected [par. 0056]) (deflection member 343 and 341; mirrors)/ (light-passing portion 4 is sectioned by a light transmission plate 5 made of glass for example [par. 0068])(collecting lens 62)) configured to receive the laser beam guided by the optical device into the hollow shaft, the laser receiver disposed on the first axis (claim 12); and further comprising:  actuator 310 equivalent to a driving device [pars. 0106] comprising a first magnetic member and a second magnetic member, the first magnetic member connected with the optical device, the driving device configured to cause the first magnetic member and the second magnetic member to interact with one another to cause the optical device to vibrate [par. 0106](claim 13);  wherein the first magnetic member comprises a permanent magnet, and the second magnetic member comprises an electromagnet (claim 14); further anticipates comprising: an angle detection device an angular sensor 52 disposed above the optical device along a rotation axis of the optical device, the angle detection device configured to detect a vibration angle of the optical device [pars 0065-66] (claim 15); and further comprising: an angle detection device an angular sensor 52 comprising an image acquisition device configured to acquire an image of the optical device and determine a vibration angle of the optical device based on the image (claim 16).






 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (2009/0002678 A1). 

As to claims 6-18, Tanaka teaches of the features of claim 1, comprising piezoelectric actuators are mounted [par. 0022] within a depicted housing (fig. 5),  laser diode 10 may be mounted in a displacement apparatus (such as the displacement mechanism 33 and the actuator 36, shown in FIG. 2) which is able to displace the laser diode at multiple degrees of freedom, in which the mounting plane is subjected to bidirectional rotation [par. 0086], a motor (50), a lens 62/60 disposed in the hollow shaft cylindrical shaft (342), the lens configured to focus the laser beam guided by the optical device into the hollow shaft cylindrical shaft (342)onto the laser receiver, and ((photodiode 20 receiving reflected light L2 from an object to be detected [par. 0056]) (deflection member 343 and 341; mirrors)/ (light-passing portion 4 is sectioned by a light transmission plate 5 made of glass for example [par. 0068])(collecting lens 62)), rotation angle sensor 52 [pars. 0117 and 0143] and angle detecting means, such as a rotary encoder [par. 0066].
Tanaka fail to teach the constructional changes in the device of claim 1, as that claimed by Applicants claims 6-18, such as, a converging lens disposed in the hollow shaft, the converging lens configured to focus the laser beam guided by the optical device into the hollow shaft onto the laser receiver (claim 6); a mounting member disposed in the hollow shaft, the mounting member comprising a first surface and a second surface, wherein the laser transmitter is disposed on the first surface and the laser receiver is disposed on the second surface (claim 7); a combiner lens disposed and a housing configured to receive the motor, the housing comprising an opening configured to allow the laser beam transmitted by the laser transmitter and the laser beam reflected by the external environment to pass through (claim 18).
However, even though, Tanaka fail to teach the slight constructional changes in the device of claim 1, as that claimed by Applicants claims 6-18, the constructional changes differences are considered obvious configurational modification, in view of Tanaka teachings that it is to be understood that many changes and modifications may be made thereunto without departing from the spirit and scope of the invention [pars. 0309-0310] in order to enhance detection of whole surrounding of the apparatus by scanning the whole angular detection range (scanning range on the laser beam), as per teachings of Tanaka [pars. 0006-7].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanaka as desired appropriate such as in the manner set forth in applicant's claims 6-18, in view of 

As to claims 19 and 20, Tanaka discloses Laser radar apparatus for three-dimensional detection of objects (figs. 1-36B) anticipates a laser-based measurement device, comprising: a laser transmitter (10)  configured to emit a laser beam; a laser receiver ((photodiode 20 receiving reflected light L2 from an object to be detected [par. 0056]) (deflection member 343 and 341; mirrors)/ (light-passing portion 4 is sectioned by a light transmission plate 5 made of glass for example [par. 0068])(collecting lens 62)) configured to receive the laser beam; an optical device (deflection member 343 and 341; mirrors) configured to guide the laser beam transmitted by the laser transmitter out of the laser-based measurement device, or to guide the laser beam reflected by an external environment into the laser receiver; a motor ((50) configured to drive the optical device to rotate; and an actuator 310 [par. 0106] actuator 36 includes a first actuator and a second actuator [par. 0062] is functionally equivalent to a driving device.
Tanaka fail to teach the constructional changes in the device of claims 1, as that claimed by Applicants claims 19-20, such as, a driving device comprising a first magnetic member and a second magnetic member, the first magnetic member 
However, even though, Tanaka fail to teach the constructional changes in the device of claims 19 and 20, the constructional changes differences are considered obvious design variation of the actuator design, since such modification would have involved a mere change in actuator design material and since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Tanaka as desired appropriate such as in the manner set forth in applicant's claims 19-20, in view of Tanaka teaches that it is to be understood that many changes and modifications may be made thereunto without departing from the spirit and scope of the invention in order to enhance detection of whole surrounding of the apparatus by scanning the whole angular detection range (scanning range on the laser beam), since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954).
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art laser-based measurement device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886